DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 06/08/2021 amended claims 21-23, 28, 31, 33-35, and 39.  Claims 21-40 are pending and rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-38 are rejected under 35 U.S.C. 103 as being unpatentable over Chien (US 20060221617 A1) in view of Pachler (US 20120061709 A1).
Regarding claim 21, Chien teaches a plug-in LED night light having a light source, comprising: an LED light main housing (Fig. 2-10); and at least one light source having a plurality of chip or dice LEDs ([0031]), for changing lighting effects on the illumination areas, 
Chien does not teach the LED being a COB light source having a plurality of chips sealed within a coating material for eliminating a spotlight of the LED and obtain an area of substantially uniform light emission from a coated surface of the COB unit.
Pachler teaches a COB light source having a plurality of chips sealed within a coating material for eliminating a spotlight of the LED and obtain an area of substantially uniform light emission from a coated surface of the COB unit ([0001], [0005], [0006], [0010]-[0012], [0022], [0038], [0041], [0055], [0062], [0067], and [0076]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Chien with Pachler; because light source of Pachler allows improved output ([0008] of Pachler).
Regarding claim 22, Chien further teaches wherein the LED night light has more than one said light source fitted on at least one of: a) light main housing, and b) a linkable, fixed, rotatable, or tiltable side, top, or bottom light housing to offer more than one area illumination location (Fig. 2-10). 
Regarding claim 23, Chien further teaches wherein the LED night light has an additional built-in LED light source, wherein the additional built in LED or COB light is at least one of a 
Regarding claim 24, Chien further teaches wherein the LED night light includes at least one of a sensor, motion sensor, photo sensor, vibration sensor, heat sensor, and power fail detector to trigger the light sources to provide the desired light functions ([0032], [0036]).  
Regarding claim 25, Chien further teaches wherein the at least one light source has at least one of a predetermined shape, size, brightness, color combination, lumens, and coating colors.  
Regarding claim 26, Chien further teaches wherein the LED light further includes at least one side, top, or bottom light that is fixed, tiltable, rotatable, or angle-adjustable light (Fig. 2-10).  
Regarding claim 27, Chien further teaches wherein the LED night has at least one function selected from: (i) a color changing function; (ii) a change function from motion sensor to non-motion sensor or high-to-low brightness; (iii) a dimmer or adjustable light brightness function ([0032]); (iv) a power fail, emergency, or evacuation function; (v) a motion sensor and/or photosensor function; (vi) a light performance function selected from chasing, fade-in and fade-out, auto color changing, sequential, sound-activating, and party light functions ([0032], [0064]); and  (vii) at least one trigger function controlled by an integrated circuit, wireless system, or wireless connection selected from Z-way, ZigBee, Bluetooth, Wi-Fi, and/or a downloaded app.  
Regarding claim 28, Chien further teaches a plug-in LED night light having at least one of a top, bottom, and side light, comprising: at least one LED unit having a plurality of chip or dice LEDs (A8X/A9X; [0031]), for changing lighting effects on the illumination areas, fitted into a main housing to offer surface or area illumination (Fig. 9); at least one fixed, rotatable, or 
Chien does not teach a COB light source having a plurality of chips sealed within a coating material for eliminating a spotlight of the LED and obtain an area of substantially uniform light emission from a coated surface of the COB unit.
Pachler teaches a COB light source having a plurality of chips sealed within a coating material for eliminating a spotlight of the LED and obtain an area of substantially uniform light emission from a coated surface of the COB unit ([0001], [0005], [0006], [0010]-[0012], [0022], [0038], [0041], [0055], [0062], [0067], and [0076]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Chien with Pachler; because light source of Pachler allows improved output ([0008] of Pachler).
Regarding claim 29, Chien further teaches wherein the side, top, or bottom housing or LED unit is configured to adjust or change an illumination direction or area by rotating or adjusting an angle of prongs or the main housing of the LED night light (Fig. 9).  
Regarding claim 30, Chien further teaches wherein (a) the LED unit, and (b) the side, top, or bottom light, each has at least one COB or at least one LED having at least one of predetermined specifications, color, brightness, wattage, number, type, and respective light functions ([0057]).  

Regarding claim 32, Chien further teaches wherein at least one of (a) the LED unit, and (b) the side, top, or bottom light includes at least one of an integrated circuit, switch, wireless system, and wireless connection selected from Z-way, ZigBee, Bluetooth, Wi-Fi, and/or a downloaded to app ([0030]-[0032]).  
Regarding claim 33, Chien further teaches wherein, each of the LED unit and the side, top, or bottom light is fixed, rotatable, linkable, or tiltable, and has a predetermined housing (a74, a81; Fig. 7, 8-1, 8-2, 8-3, and 9) and light source.  
Regarding claim 34, Chien further teaches wherein more than one said side, top, or bottom light is assembled to the main housing (Fig. 9).  
Regarding claim 35, Chien teaches a LED light having at least one angle-adjustable top, bottom, or side light linkable by a wire or connecting piece, comprising: at least one main light (A8X/A9X; [0031]) to emit light beams to an area; and at least one side, top, or bottom light (A9X/A8X) assembled with the main light to emit light to at least one other area, at least one of the main light and the top, bottom, or side light including a light source; at least one adjustable angle construction (Fig. 7-9) to change a position of a housing (a74/a81) of the at least one side, top, or bottom light to change a position, angle, or orientation of the housing and change a light 
Chien does not teach a COB light source.
Pachler teaches a COB light source ([0001], [0005], [0006], [0010]-[0012], [0022], [0038], [0041], [0055], [0062], [0067], and [0076]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Chien with Pachler; because light source of Pachler allows improved output ([0008] of Pachler).
Regarding claim 36, Chien further teaches a plug-in LED light having at least one angle-adjustable top or bottom or side light as claimed in claim 35, wherein the LED light source includes light source units being a single color, changeable color, or multiple color light source beam ([0031], [0032], [0057]).  
Regarding claim 37, Chien further teaches a plug-in LED light having at least one angle-adjustable top or bottom or side light as claimed in claim 35,  wherein the at least one side, top, or bottom light has an adjustable angle of from zero degrees to 360 degrees (Fig. 7-9).  
.  

Claims 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Chien in view of Pachler and in further view of Meyer (US 20090154148 A1).
Regarding claim 39, Chien further teaches a DC powered LED light having geometric shape, comprising: at least one main light (A8X/A9X; [0031]) having at least one LED light source to emit light beams to a predetermined area; at least one adjustable angle construction (Fig. 7-9) to change light emitting direction, wherein the LED light includes at least one of circuitry, a wireless control system, WiFi, an IR or RF controller, a Z-way, ZigBee, or Bluetooth controller, and a downloaded app, for controlling the at least one LED light source unit ([0030]-[0032]), and wherein the LED light is triggered by at least one of motion sensor, switch power fail detector, photosensor, and wire or wireless controller, to control illumination functions including at least one of illumination location, brightness, color temperature, color selection, and color changing ([0032], [0036], [0057]).  

Pachler teaches a COB light source ([0001], [0005], [0006], [0010]-[0012], [0022], [0038], [0041], [0055], [0062], [0067], and [0076]). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Chien with Pachler; because light source of Pachler allows improved output ([0008] of Pachler).
Neither Chien nor Pachler teaches the COB light includes at least one female USB receiving port to receive input DC power from a USB male-plug wire that is from or connected with a DC power source or an outside transformer.
Meyer teaches a portable light includes at least one female USB receiving port to receive DC power from a USB male-plug wire connected with a DC power source ([0062], [0065], [0071], [0195]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Chien and Pachler with Meyer; because it provides an extra power source for the lighting device.
Regarding claim 40, Chien further teaches a DC powered LED light having at least one angle adjustable top, bottom, or side light as claimed in claim 39, wherein the at least one main light or the at least one side, top, or bottom light has at least one function selected from: (i) a color changing function; (ii) a change function from motion sensor to non-motion sensor or high-to-low brightness; (iii) a dimmer or adjustable light brightness function; (iv) a power fail, emergency, or evacuation function; (v) a motion sensor and/or photosensor function; (vi) a light performance function selected from chasing, fade-in and fade-out, auto color changing, sequential, sound-activating, and party light functions; and (vii) a function controlled by an .

Response to Arguments
Applicant's arguments with respect to claim 21 and 39 have been fully considered but are found not persuasive; hence the rejection/s of all pending claims are maintained.
Regarding claim 1, applicant/s argue, 
 Although Pachler’s LED module does include a “chip” that can be characterized as a “COB” (paragraph [0010], the module does not include “a plurality of chip or dice LEDs sealed within a coating material,” as is now recited in, for example, amended claim 21. In particular, the phosphor of Pachler is not a coating, but rather a liquid that is injected into the hemisphere and that will spread out and get harder after a period of time. Critically, the LED chip of Pachler is not sealed within the coating. Instead, the “white high reflective coating” simply ensures that light emitted by the phosphor back toward the chip and phosphor is reflected back to the viewer.
Because Pachler’s LED module emits light in multiple directions, there is no need to install the LED module in an adjustable light fixture of the type claimed, i.e., one that allows the direction of the LED light to be varied by tilting or rotation (although it is noted that the claims also cover fixed, non-rotatable or tiltable lights).  (Remarks; p. 9-10).
Examiner respectfully disagrees.  Pachler teaches “at least one LED chip” ([0010]).  A person of ordinary skills in the art would immediately understand that “at least one chip” means 
Lastly, in response to applicant's argument that “there is no need to install the LED module in an adjustable light fixture of the type claimed, i.e., one that allows the direction of the LED light to be varied by tilting or rotation,” the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Regarding claim 39, applicant/s argue,
This rejection is respectfully traversed on the grounds that the Meyer publication, like the Chien and Pachler publications, whether considered individually or in any reasonable combination, fails to disclose or suggest a COB light, as claimed, with at least one of a main light and an additional side, top, or bottom light, as recited in independent claim 35, from which claims 39 and 40 depend. Instead, the Meyer publication discloses a desk lamp with conventional LEDs or even incandescent bulbs (as explained in paragraphs [006] and [0061]), and no additional side, top, or bottom light for illuminating a different area from the main light.
As explained above, the claimed invention is able to eliminate the need for additional optics in order to obtain substantially uniform light emission and 
Examiner respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Whether Meyer publication specifically discloses use of an optical diffuser (1810) or cover (1808) to diffuse or soften light shining therethrough is irrelevant to the issue, USB power, at hand.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882